Van Brunt, J.
The. defendant in this action is a licensed pawnbroker, having his place of business at No. 128 Bleecker street, New York city.
The plaintiff, prior to the 7th day of October, 1875, obtained loans from the defendant, and as security for the repayment of the same, pledged a gold brooch, two (2) silver watches, one pair of ear-rings and one pair of sleeve links. This property was kept by the defendant in a drawer locked underneath his counter. On the night of the seventh of October, the defendant’s shop was broken into by burglars, and these pledges, together with ‘a great quantity of other property was stolen, and this action was brought to recover the value of plaintiff’s pledges.
The rule laid down in the case of Arent agt. Squires (1 Daly, 347), that, “in cases of pawn or pledge all that has *69ever been required since the days of Bracton, by the common law on the part of the pawnee has been that which is required of warehousemen, the exercise of ordinary diligence ” is the law which must govern this case.
It is established by the evidence beyond dispute that the property was taken by burglars who broke into the defendant’s place of business, and the only question which remained to be determined was one of fact, viz., did the defendant exercise ordinary diligence in his care of the property of the plaintiff %
This' question of fact the justice found in favor of the defendant.
There is evidence in the case which justifies such a finding, and this court, upon appeal, must be governed by such finding.
Judgment must be affirmed.